Citation Nr: 1336578	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-34 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for atopic dermatitis.

2.  Entitlement to a initial disability rating higher than 0 percent from December 1, 2006, to April 10, 2009, and higher than 10 percent from April 11, 2009, forward for post-concussive syndrome with a trigeminal nerve disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from November 1989 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for atopic dermatitis and post-concussive syndrome with a trigeminal nerve disorder, each rated as noncompensable effective from December 1, 2006.

In an August 2009 rating decision, during the pendency of his appeal, the RO granted an increased rating of 10 percent for the Veteran's post-concussive syndrome with a trigeminal nerve disorder, for the period from April 11, 2009, forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased rating for his post-concussive syndrome with a trigeminal nerve disorder remains on appeal.   See AB v. Brown, 6 Vet. App. 35 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In October 2011, the Board remanded these matters for the purpose of scheduling the Veteran for a personal hearing before a Veterans Law Judge (VLJ).  In May 2012, the Veteran testified in support of his claim before the undersigned VLJ, via videoconferencing equipment. 

In  August 2012, these matters were remanded for additional development, including to request additional VA treatment records and to schedule the Veteran for VA compensation examinations.  This additional development has been completed, and the claims have returned to the Board for further review and consideration.

Review of the Virtual VA paperless claims processing system reveals additional medical records that are pertinent to the Veteran's claims.
  

FINDINGS OF FACT

1.  The Veteran's atopic dermatitis covers between 5 and 20 percent of his entire body.

2.  The Veteran's post-concussive syndrome with a trigeminal nerve disorder manifests, for the entire period under review, as subjective complaints of memory loss that have not been substantiated with diagnostic tests, and moderate incomplete paralysis of the trigeminal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, have been met for atopic dermatitis for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.118, Diagnostic Code 7806 (2013).

2.  The criteria for a separate 10 percent rating, but not higher, have been met for trigeminal nerve disorder for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.124a, Diagnostic Code 8205 (2013).

3.  The criteria for a 10 percent rating, but not higher, have been met for post-concussive syndrome, for the period from December 1, 2006, to April 10, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.124a, Diagnostic Code 8045 (2013); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 9304 (2008).

4.  The criteria for a rating in excess of 10 percent rating have not been met for post-concussive syndrome, for the period from April 11, 2009, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.124a, Diagnostic Code 8045 (2013); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 9304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the competency and credibility of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A service connection claim consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C. § 5103(a) (West 2002 & Supp. 2012).  Compliance with the first Quartuccio element requires notice of these five elements.  See Dingess/Hartman, 19 Vet. App. at 486. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for atopic dermatitis and post-concussive syndrome with a trigeminal nerve disorder was granted, VA's notice obligation with respect to the issue of entitlement to a higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  The record reflects that the Veteran applied for benefits prior to retiring under the Benefits Delivery at Discharge (BDD) program, and that he acknowledged receiving the notice required under the VCAA and under Dingess in July 2006.  Additional letters were sent to the Veteran in June 2008 and June 2009.

VA also has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty includes assisting him in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  In this case, the Veteran's STRs and post-service medical records have been obtained and associated with the file.  He has also been afforded several VA examinations, in September 2006, February 2009, April 2009, September 2012, and February 2013.  The Veteran has not complained of any deficiencies in any of the examinations.  The Board finds that these examination reports contain findings that are adequate to adjudicate the Veteran's appeal for higher initial disability ratings.  Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there has been substantial compliance with its October 2011 and August 2012 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was scheduled for, and attended, a personal hearing before a VLJ.  Further, his VA treatment records were obtained and associated with his claims file, and the appropriate VA examinations were scheduled.

In regard to the Veteran's May 2012 personal hearing, the Court has held that a VLJ presiding over a personal hearing must fully explain the issues under consideration and suggest the submission of evidence that may have been overlooked in order to comply with due process requirements.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  The Board finds these requirements have been met.  At the outset of the hearing, the undersigned noted the issues that were under appeal, and explained that the evidence must show an increase in severity in the disabilities.  She explained that such evidence could be medical or lay.  The record was held open in order for the Veteran to submit treatment records, which were eventually retrieved by the RO.  The record was further developed by the Board in obtaining medical opinions on the severity of his disabilities.  It was evident that the Veteran and his representative understood what was needed to prove the claim, and neither has since asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the requirements of 38 C.F.R. § 3.103(c)(2) have been met.

Accordingly, the Board will address the claim on the merits.


Entitlement to Increased Initial Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes (DCs) identify the various disabilities.  38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  Pyramiding, the evaluation of the same disability under various diagnoses, is not permitted.  38 C.F.R. § 4.14 (2013).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Atopic Dermatitis

The Veteran's atopic dermatitis is currently rated as 0 percent disabling under DC 7806, which applies to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  The Veteran contends that his atopic dermatitis has covered over 5 percent of his body since he filed his claim.

Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.  If rating the skin condition under DC 7800 (disfigurement of the head, face, or neck) or any of the DCs pertaining to scars (DCs 7801, 7802, 7803, 7804, or 7805) would result in a higher disability rating, the rater is directed to those codes.

Turning to the evidence, at a September 2006 VA examination, conducted prior to separation from service, the Veteran's rash was identified as recurrent, and affecting his legs, back, and upper extremities.  In the preceding 12 months, he treated with moisturizer and a non-steroidal prescription cream.  It was estimated to cover about 2 percent of his body.

In a January 2007 statement, the Veteran asserted his rash covered at least 5 percent of his body.

At a January 2007 intake to establish the VA as his primary care provider, the Veteran was noted to have purities, especially on his calves, thighs, wrist, and back.  It was noted to be dry and flaky.  He was directed to continue with the corticosteroid (cream) treatment he had been previously prescribed.

In March 2009, the Veteran asserted his rash covered at least 5% of his body, and that he had been prescribed medication for it.  He said the medication did not help, and that it affected his arms, back, thighs, quads, calves, and shins.  He complained that it itched when dry and burned when wet.

In October 2010, the Veteran was put back on corticosteroid (cream) treatment for his dermatitis.

During his May 2012 personal hearing, the Veteran said that he uses lotion on his rash on a daily basis, along with his prescription, but he could not recall the name of the prescription.  He said his rash is hidden by his clothing, and not on any exposed skin.

At the February 2013 VA skin diseases examination, the Veteran was diagnosed with xerosis.  During the examination, the Veteran reported being on no prescription medication.  He had been prescribed clobetasol topical steroid, but had not used it in a few years, preferring to use over-the-counter moisturizers.  He reported working out regularly with his wife, and that he thought he could walk without limits for a few hours, although he never had to do that in practice.  He said that he can stand for 30 to 60 minutes, and that he can sit for about 30 minutes before having to stretch, but he also said he can drive for two-hour periods while remaining in the seated position.  His rash does not involve his face, neck, or scalp.  At the time of the examination, the Veteran reported his rash was showing maximum symptomatology.  It is not on his exposed skin, and in all covered between 5 and 15 percent of his body.

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, for atopic dermatitis is warranted, effective to December 1, 2006.  The record shows that when involving maximum symptomatology, the Veteran's rash covers between 5 and 15 percent of his body.  Thus, the rash has been shown to cover over 5 percent of his body, but less than 20 percent, of his body.  38 C.F.R. § 4.118, DC 7806 (2013).  Therefore, a 10 percent rating is warranted.

An even higher rating under DC 7806 is not warranted, as the evidence does not show, and the Veteran has not contended, that his rash affects 20 percent to 40 percent of his entire body, or that he was treating with systemic therapy.  The evidence of record indicates sporadic treatment with topical corticosteroid cream, which the Veteran apparently discontinued "a few years" prior to the February 2013 VA examination.  No exposed areas are affected by the rash.  Therefore, entitlement to a rating in excess of 10 percent is not warranted.  


Post-Concussive Syndrome with a Trigeminal Nerve Disorder

The Veteran's disability rating for post-concussive syndrome with a trigeminal nerve disorder is currently staged.  For the period from December 1, 2006, to April 10, 2009, 0 percent disability rating has been assigned.  For the period from April 11, 2009, forward, a 10 percent disability rating has been assigned.  The Veteran has asserted that he has memory problems, which have increased over time, that he attributes to his head injury.  He also said that the spot where he hit his head, that lead to the his post-concussive syndrome, is still numb, and it tingles.  Finally, he said that when he is seated for a long time, his hands and feet fall asleep, and his neck becomes stiff, which he attributed to the residuals of his head injury.

Initially, the Board notes the protocol for rating traumatic brain injuries (TBI) was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693  (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Under the version of DC 8045 in place before the October 2008 revisions, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. §§ 4.124a , DC 8045 (2008).

Under the current version of DC 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , DC 8045 (2013). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., should also be considered.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and, (10) Consciousness.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114 , if applicable.

Turning to the evidence, at a September 2006 VA examination, conducted prior to separation from service, the Veteran was diagnosed with a traumatic brain injury (TBI).  Residuals of the head injury included tingling of the right side of the head, and problems with short-term memory.  A May 2006 MRI revealed no significant abnormality.  He was not being treated for any residuals, and the examiner opined that his occupation was not affected.  His muscle strength was normal, his deep tendon reflexes were normal, and no sensory abnormalities were noted.

A November 2006 private medical record noted the Veteran complaining about numbness and memory loss.  The results of recent memory testing were not available, brief bedside testing showed intact memory.  During the examination, he was alert and oriented to person, place, and time.  

In a March 2008 statement, the Veteran explained that his memory difficulties were increasing.  He said his doctor gave him a Day Planner to keep all of his appointments on track, and that he loses focus on his agendas if he does not have his planner.  He said that he forgets things minutes after being told.  He said he has to write down his tasks at work, or he will forget.  At home, he writes himself notes to remember his personal tasks.  He also commented on the numb spot on his head, which he thought may be getting smaller in area.

In a November 2008 statement, the Veteran asserted the numbness on his scalp and forehead, where he hit his head, remained.  He also complained of continued memory loss.  

At the February 2009 VA insomnia examination, the Veteran reported his sleep troubles began in the 1990s.  He also said that he had problems with attention since he was a child.  He scored a 27 out of 30 on the SLUMS mental status examination, was able to name 4 out of 5 items after five minutes, and could draw intersecting pentagons satisfactorily.  The examiner noted no inappropriate behavior, impaired thought processes or communication, or impaired social or work functioning.  

At the April 2009 VA examination for TBI, it was noted the Veteran was not then-currently involved in on-going treatment following his head injury.  The initial injury was characterized as mild, and the resulting condition had stabilized.  He did not complain of headaches, seizures, balance or coordination problems, pain, autonomic dysfunction, weakness or paralysis, mobility problems, malaise, bowel problems, bladder problems, erectile dysfunction, hypersensitivity to light or sound, vision problems, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  He did complain of frequent lightheadedness when standing up, and right scalp and forehead numbness and tingling.  He reported difficulty sleeping and mild fatigue.  He said he had mood swings and mild anxiety, mild memory impairment, decreased attention, difficulty concentrating, and irritability.  

During the physical examination, the Veteran's reflexes were all normal.  Muscle tone was normal.  His judgment was normal.  Visual spatial orientation was normal.  Motor activity was normal.  He complained of no subjective symptoms that interfere with work.  He was able to communicate normally.  The Veteran reported missing less than one week of work in the preceding 12 months due to his head injury, due to attending medical appointments.  

At the cognitive and mental health portion of the April 2009 VA examination, the Veteran's normal schedule was described.  He generally got out of bed around 5:00 a.m., and took care of morning chores, including making breakfast and lunches for his family.  He worked from 7:30 a.m. to 3:30 p.m., and had been in his warehouse position for about a year at the time of the examination.  He reported enjoying his job.  At the end of the day, he takes his children to sports practice or academic lessons.  He reported the family enjoyed spending time together, watching television or movies.  They attended church together as a family, and also went on yearly trips.  He enjoyed dirt-biking on the weekends, and had recently taken part in a race, finishing in third place.  He reported being asked to join the club.

The April 2009 VA examiner found no impairment in thought process or communication.  The Veteran was described as affable and pleasant.  He complained of no hallucinations or delusions.  He maintained personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He scored a 30 out of 30 on the SLUMS mental status examination.  The Veteran complained of memory loss, which the examiner categorized as "normal forgetting."  The Veteran showed no obsessive or ritualistic behavior.  Rate and flow of speech was within normal limits and logical.  There was no history of panic attacks, depression, or anxiety.  There was no impairment in impulse control.  The Veteran was not given any psychological diagnostic examinations because he scored a perfect score on the SLUMS test that day, and because testing done in 2006 was all normal.  The examiner explained that cognitive disorders generally manifest closer in time to the actual head injury, rather than later; the fact that he had completely clear testing in 2006 would suggest that any cognitive problems shown in 2009 did not result from the 2004 head injury.

The April 2009 VA examiner concluded that the Veteran did not have a cognitive or mental health diagnosis.  He assigned the Veteran a GAF of 85, noting absent or minimal symptoms, good functioning in all areas, an interest and involvement in a wide range of activities, and a general satisfaction with life and work.  He was socially effective and had no more than "everyday" problems and concerns, as gleaned from the Veteran's reports and responses during the examination.  As far as the Veteran's complaints of irritability or moodiness, he reported getting upset with his children when they do not behave, causing him to be moody.  The examiner found these normal emotions, and even if they were neurobehavioral effects due to his head injury, they did not interfere with his workplace or social interactions.  In regard to his memory troubles, he reported having to write things down at work so he did not have to ask again, and keeping a shopping list.  The examiner noted these were normal behaviors, and, despite the Veteran's complaints of memory difficulty, there was no objective evidence of memory or cognitive problems on his testing.  The examiner scored him a "1," pursuant to the rating criteria contained in 38 C.F.R. § 4.124a, on memory, attention, concentration, and executive functioning.  He gave scored of "0" for orientation, judgment, visuospatial orientation, and social interaction.

An October 2010 work performance evaluation, for the period from July through October 2010, the Veteran was given a satisfactory evaluation.  It was noted that he does not always follow directions correctly, and that he takes action on projects without asking questions when he knows he is not sure of what is required.  He was also noted to work well with others.

At the May 2012 hearing, the Veteran said that the spot that he hit on his head has been numb and tingling since the incident.  He also said that, when he is driving, his hands and feet go numb, unless he moves around and stretches them.  He said his neck also gets stiff, making it difficult to turn around.  He said he takes no medication for anything in relation to his head injury.

At the September 2012 VA examination for TBI, specifically focusing on the cognitive and mental health residuals of a TBI, the Veteran was not diagnosed with any psychological disorders attributable to his head injury.  The examiner opined that he did not meet the criteria for such a diagnosis.  He was still working at the same warehouse that he was working at when he was last examined in 2009.  He had missed no work due to cognitive issues, and had received no complaints regarding his performance at work.  

On mental status examination, the Veteran did not have impaired thought processes or communication.  No delusions or hallucinations.  He made good eye contact and his behavior was appropriate.  He was oriented to person, place, and time, and scored a 28 out of 30 on the SLUMS mental status examination, which is normal.  He complained of memory problems.  He did not have impaired impulse control.  He complained about trouble concentrating, which was attributed to his service-connected insomnia.  The examiner noted his SLUMS test results have always been normal.

In evaluating the residual impairment of the head injury, the September 2012 VA examiner noted the Veteran had no neurobehavioral effects that interfere with workplace interaction or social interaction.  The Veteran had a subjective complaint of attention and memory difficulties.  The examiner said that these complaints had been made previously, but were now noted as being present since his childhood or since the beginning of his marriage.  The examiner indicated there was no objective evidence on testing of any dysfunction in memory, attention, concentration, or executive function, and gave him a score of "1" for that aspect.  The Veteran was always oriented to person, time, place, and situation.  Judgment and visual spatial orientation were normal.  His social interactions are routinely appropriate.  He had good functioning in all areas, and was interested and involved in a wide range of activities.  

At the February 2013 VA examination for traumatic brain injury (TBI), the Veteran was not found to have any psychological diagnoses attributable to his head injury.  His routine day consisted of waking at 4:00 a.m., working out with his wife for an hour, going home for breakfast and to wake his son, and at work by 7:00 a.m.  He worked processing inventory, usually doing paperwork in the morning to prepare for incoming freight in the afternoon.  He was off work by 4:00 p.m.  At the time of the examination, he had been working there for four years, and had not once missed a day due to cognitive issues.  He reported no difficulty in performing his tasks.  He and his wife split the chores, and the family enjoys spending time together hiking, skiing, and other such activities.  

The February 2013 VA examiner, who also examined the Veteran in 2009 and 2012, noted the Veteran told him that he did not notice having any memory problems, but his wife thought he had troubles.  He also complained of numbness, tingling, and itchiness in the area that was hit, which has been numb since the incident.  He made no complaints of cognitive dysfunction.  The Veteran was given the SLUMS mental status examination, and scored a 28 out of 30.  His past testing has always been within normal limits.  

In evaluating the cognitive impairments residuals of TBI, the February 2013 VA examiner noted that the Veteran did not complain about his memory during the examination.  His judgment was assessed as normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  His visual spatial orientation was normal.  The examiner assessed him as having no neurobehavioral effects.  The examiner found him to have no mental or cognitive  residuals attributable to his head injury.  He noted the Veteran's insomnia, for which he is already service-connected, dates to the 1990's and is not related to the Veteran's head injury, which occurred in 2004.  The examiner opined that the Veteran's symptoms did not meet the criteria for a cognitive disorder secondary to a TBI.

At the neurology portion of the February 2013 VA examination, the Veteran was diagnosed with a residual scar, as well as residual moderate sensory neuropathy of a branch of the right trigeminal nerve.  During the examination, the Veteran reported no trouble with headaches, or loss of depth perception, peripheral vision, or blurred vision.  He did complain of numbness and tingling in the area that he hit, but no residual pain.  He reported no difficulty with hearing, chewing, swallowing, smelling, tasting, smiling, or speaking.  He had no difficulty ambulating, and did not report a loss of balance.

In assessing the neurological residuals of TBI, the February 2013 VA examiner found his motor activity to be normal.  The only subjective symptoms he reported were numbness and tingling in the area of the injury, which did not interfere with work, instrumental activities of daily living, or relationships.  He does not report numbness or tingling in his limbs, and sensation was intact.  All major muscle groups had normal strength.  He was able to communicate to and to comprehend both spoken and written language.  

At the February 2013 VA cranial nerve examination, the Veteran was diagnosed with post-traumatic moderate sensory neuropathy of a branch of the right trigeminal nerve.  He has moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength was normal.  Sensation in the upper right face and forehead was decreased.  His trigeminal (cranial nerve V) was found to have moderate incomplete paralysis.

At the February 2013 VA scar examination, the Veteran's scar was found to be 1.5 cm by 0.1 cm, with an area of 0.15 cm2.  It was not painful or unstable.  It was not elevated, depressed, adhered to the underlying tissue, or missing underlying soft tissue.  There was some hypopigmentation.  The scar did not result in limitation of function, and did not affect his ability to work.

Based on the foregoing, the Board finds that increases for his post-concussive syndrome with trigeminal nerve disorder are warranted.

A separate rating under DC 8205, pertaining to paralysis of the fifth (trigeminal) cranial nerve, of 10 percent is warranted, due to the Veteran's numbness and tingling at the location where his head was injured, for the entire period under consideration.  The Veteran has not been shown to have any problems with chewing or speaking, or muscle atrophy, nor has the evidence shown this nerve is completely paralyzed.  Accordingly, a 10 percent evaluation, and no higher, for moderate incomplete paralysis is warranted for the entire period starting from December 1, 2006.  This separate rating is permitted, as the current and previous versions of DC 8045 permit neurological symptoms to be rated separately.

In regard to the Veteran's cognitive, emotional and behavioral symptomatology resulting from his head injury, for the period from December 1, 2006, the effective date of service connection, to October 22, 2008, the day before the effective date the amendments to DC 8045 took effect, the Board finds that a 10 percent rating is warranted.  This 10 percent covers the Veteran's subjective complaints, and DC 8045 directs that it be rated under DC 9304, which pertains to dementia due to head trauma.  Specifically, the Veteran complained of problems with memory.  This is the highest rating that can be applied to subjective complaints pursuant to the previous version of DC 8045, unless the evidence shows multi-infarct dementia is also associated with the TBI, which has not been shown here.

In regard to the period from October 23, 2008, the effective date the amendments took effect, to April 10, 2009, the day before the effective date of staged rating for this disability, the Board finds that a 10 percent rating is warranted based on his subjective complaints of mild memory loss that have not been objectively substantiated with diagnostic testing.  He also complained of insomnia, but this symptom has been separately service-connected and rated as 30 percent disabling.  Assigning a higher rating for the Veteran's post-concussive syndrome on the basis of insomnia would result in pyramiding, which is prohibited.  38 C.F.R. § 4.14.  The evidence shows that his judgment, social interaction, orientation, motor activity, visual spatial orientation, and communication were normal, and that he did not exhibit any neurobehavioral effects that interfered with workplace interaction.  

For the period starting on April 11, 2009, the Veteran is already rated at 10 percent, pursuant to his complaints of mild memory loss that have not been objectively substantiated.  The Board does not find that a higher rating is warranted.  The Veteran complained of lightheadedness when standing, but this subjective symptom has not been shown to interfere with work or with his instrumental activities of daily living.  He complained of mood swings and mild anxiety, but these neurobehavioral effects have not been shown to interfere with workplace or social interaction.  Indeed, he reported no familial problems stemming from this type of behavior, and an employment performance evaluation noted he worked well with others.  During the hearing, he complained of his hands and feet going numb and his neck getting stiff after having sat in the same position for long time, such as when driving.  However, neurologic testing did not reveal any deficiencies in his extremities, which showed intact sensation and normal strength.  His reflexes were all normal.  The evidence does not suggest, in any way, that his hands, feet, or neck are affected by his head injury.

The Board applied the newer version of DC 8045 in assigning the Veteran a separate 10 percent rating for his subjective complaints of memory loss.  The result would have been identical if the previous version of DC 8045 was applied, as the only symptoms the Veteran complains of, aside from the physical symptom of numbness and tingling on his scalp and forehead, are minor memory, concentration, and attention problems.  Under the current DC 8045, these are all considered together under a single facet, and are rated a "1" if unsubstantiated by testing, which is the case with the Veteran.  A score of "1" provides a 10 percent evaluation.  Under the previous DC 8045, the highest rating that could be assigned for purely subjective symptoms is 10 percent.  Thus, either code could have been applied, and the result would not be changed.

The Veteran's statement asserting that the symptomatology of his hands, feet, and neck are related to his post-concussive syndrome with trigeminal nerve disorder is not probative.  He has not been shown to have the medical training or expertise to competently opine on the cause of these symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, he has been examined numerous times, and no involvement of these areas has been noted.  Jandreau, supra.

The Board has also considered whether a separate rating for the scar above the Veteran's right eyebrow is warranted.  However, on VA examination the scar was described as well healed and it was not painful or unstable.  It measured 1.5 long by .1 centimeter wide (.15 centimeters squared), and was hypopigmented.  These findings do not warrant a separate, compensable rating under the applicable scar codes as one characteristic of disfigurement was not shown and the scar was not painful or unstable.  Although it was hypopigmented, the area involved did not exceed 6 square inches (39 square cm.); and the scar was only .1 centimeter wide at the widest part and 1.5 centimeters long.  See 38 C.F.R. § 4.118, DCs 7800, 7804.  There was no impairment of function associated with the scar.




Extraschedular consideration

The Board has considered whether these claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013).  Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration, id., as the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)  is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms (in regard to his rash, that it covers more than 5 percent of his body; in regard to his post-concussive syndrome, that it has caused memory troubles and has left a spot on his forehead and scalp numb) are contemplated by the rating criteria, as discussed above.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not demonstrate that the Veteran's disability presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).   Indeed, he has not been shown to have missed any work due to these disabilities, and he has also been shown to have an active social life.  The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  See VAOPGCPREC 6-96.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  The Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this case, the evidence shows that the Veteran has been steadily employed throughout the pendency of these claims, 


therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

A disability rating of 10 percent, but not higher, for the Veteran's atopic dermatitis, for the entire period under consideration, is granted, subject to the statutes and regulations governing the payment of VA compensation.

A separate disability rating of 10 percent, but not higher, under diagnostic code 8205 for the Veteran's trigeminal nerve disorder, for the entire period under consideration, is granted, subject to the statutes and regulations governing the payment of VA compensation.

A disability rating of 10 percent, but not higher, for the Veteran's post-concussive syndrome, for the period from December 1, 2006, to April 10, 2009, is granted, subject to the statutes and regulations governing the payment of VA compensation.

The claim of entitlement to a disability rating in excess of 10 percent for the Veteran's post-concussive syndrome for the period from April 11, 2009, forward, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


